ST. PAUL, J.
(concurring). I concur in the decree, and also in the opinion; hut I do not admit that, under any circumstances, the judicial branch of a government may even entertain a question as to the bona tides of one of the other co-ordinate branches of that government, or review the propriety of any act lying admittedly within the discretion of another department of the government. See Fletcher v. Peck, 6 Cranch, 87, 3 L. Ed. 162, and the long list of citations on page 395 of the first volume of Bose’s notes to U. S. Beports. And this applies even to subordinate legislative bodies. Villavasso v. Barthet, 39 La. Ann. 247, 258, 1 South. 599.